DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/15/2021 is acknowledged.  The traversal is on the ground(s) that Applicant alleges that “it should be no undue burden on the Examiner”.  This is not found persuasive because the reasons for a burden were detailed in the Requirement for Restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2018/0012899 A1).
Regarding claim 1, Cheng discloses a semiconductor device (Fig. 10), comprising:
a substrate (200);

a plurality of word lines (220’s) positioned apart from the gate structure;
wherein a top surface of the gate structure and top surfaces of the word lines are at a same vertical level (see Fig. 10).
	Regarding claim 2, the semiconductor device of Cheng further comprises a first insulating layer (240) positioned on the substrate and a second insulating layer (242) positioned on the first insulating layer; wherein the gate structure is positioned in the first insulating layer, and the top surface of the gate structure is even with a top surface of the second insulating layer (see Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 2 above, and further in view of Kye et al. (US 2017/0069726 A1).
Regarding claim 3, Cheng further discloses that the gate structure comprises a gate insulating film (232 in Fig. 10) positioned on the substrate and a gate first conductive film (252) positioned on the gate insulating film, a gate second conductive film (254) positioned on the gate first conductive film.
Cheng does not disclose a gate mask film as claimed. However, using gate mask films is well-established in the art (gate mask film 323A in Fig. 5A of Kye). There is a benefit to using gate mask films in that it protects the underlying conductive features. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the top portions of the gate first and second conductive films of Cheng with a gate mask film as taught by Kye, resulting a gate mask film on the gate second conductive film and a top surface of the gate mask film being even with the top surface of the second insulating layer, for this benefit.

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 introduces limitations concerning the word lines which, when combined with the limitations of claims 1-3, are not taught by Cheng and would not be obvious over the prior art of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826